EXHIBIT 10.32

 

HELEN OF TROY LIMITED

RESTRICTED STOCK UNIT AGREEMENT

 

FOR GOOD AND VALUABLE CONSIDERATION, receipt of which is hereby acknowledged,
Helen of Troy Limited (the “Company”), a Bermuda company, hereby grants to
Gerald J. Rubin, the Chief Executive Officer and President of the Company (the
“Holder”), Restricted Stock Units (“RSUs”), each such RSU contingently entitling
the Holder to acquire one common share, par value $0.10 per share of the Company
(the “Shares”), which are subject to certain restrictions and to a risk of
forfeiture upon the terms set forth in this restricted stock unit agreement
(this “Agreement”):

 

WHEREAS, the Company has established and maintains the Helen of Troy Limited
2008 Stock Incentive Plan (as amended from time to time, the “Plan”); and

 

WHEREAS, Helen of Troy Nevada Corporation, a Nevada corporation and a wholly
owned subsidiary of the Company (“HoT Nevada”), and the Holder have entered into
an Amended and Restated Employment Agreement dated September 13, 2011 (as
amended from time to time, the “Employment Agreement”); and

 

WHEREAS, in accordance with the terms of the Employment Agreement, the Holder
has been granted the following award under the Plan (the “Award”) in connection
with his retention as Chief Executive Officer and President and as compensation
for services to be rendered.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:

 

1.                                     Defined Terms; Plan.  Terms used but not
defined herein shall have the same meaning ascribed to such terms in the Plan. 
This Agreement and the grant herein are subject to the terms and conditions
herein and the terms and conditions of the applicable provisions of the Plan and
the Employment Agreement, the terms of which are incorporated herein by
reference.  For purposes of this Agreement:

 

(a)                               “Average Invested Capital” means, with respect
to any fiscal year performance period, as of any date of determination, the sum
of the following: (i) total assets determined by disregarding any impairment
charges recorded during such fiscal year performance period minus (ii) total
current liabilities plus (iii) indebtedness for borrowed money included in total
current liabilities, in each case, of the Company and its subsidiaries as
determined in accordance with GAAP, with such amount derived from clauses (i),
(ii) and (iii) calculated as the simple average during such fiscal year
performance period based on the last day of each of the trailing five (5) fiscal
quarters through the end of such fiscal year performance period, minus (iv) the
impairment charges disregarded in clause (i) above.  For purposes of clarity,
aggregate impairment charges with respect to the applicable fiscal year
performance period will not be averaged over the fiscal quarters of such fiscal
year performance period but aggregate impairment charges with respect to the
applicable fiscal year performance period will reduce the average invested
capital calculated pursuant to clauses (i), (ii) and (iii) above.

 

(b)                               “Corporate Tax Rate” means, for any fiscal
year performance period, the lesser of (i) the effective income tax rate of the
Company and its subsidiaries for the fiscal year corresponding with the
applicable EBITDA ROIC performance, or (ii) twenty (20) percent.

 

(c)                               “EBITDA” for purposes of the RSUs, the Plan
and this Agreement, means, for any fiscal year performance period, the sum
(without duplication) of (i) operating income (loss) after impairment charges
plus (ii) depreciation and amortization charges, in each case as determined in
accordance with GAAP, plus (iii) to the extent included in clause (i) above, any
impairment charges incurred by the Company and its subsidiaries, as determined
in accordance with GAAP, solely to the extent such charges result from capital
market and/or economic conditions creating a stock market trigger that requires
testing for and recording of impairments under GAAP which cannot be attributed
to any fundamental change in the underlying current or expected operating cash
flows associated with the impaired assets, as reflected in the financial
statements of the Company and its subsidiaries and the notes thereto.

 

--------------------------------------------------------------------------------


 

(d)                               “EBITDA ROIC” means, for any fiscal year
performance period, an amount equal to (i) the product of (y) EBITDA and (z) one
(1) minus the Corporate Tax Rate divided by (ii) Average Invested Capital.

 

(e)                               “GAAP” means generally accepted accounting
principles used and applied in the United States of America.

 

2.                                     Grant. The Holder is hereby granted
700,000 performance-based RSUs pursuant to the Plan, each such RSU contingently
entitling the Holder to acquire one Share, subject to certain restrictions and a
risk of forfeiture as set forth in this Agreement, the Plan and the Employment
Agreement.  The RSUs are granted as of March 1, 2012 (the “Date of Grant”).

 

3.                                     Vesting of Award.  The Award is subject
to the terms and conditions set forth below (and as otherwise set forth in the
Employment Agreement):

 

(a)                               Tranche 1 RSUs.  Up to 100,000 RSUs may be
earned based on the Company’s achievement of certain EBITDA ROIC goals for
fiscal 2013 as set forth on the schedule attached hereto as Exhibit A (“Tranche
1 RSUs”).  Earned Tranche 1 RSUs, if any, shall vest, subject to Holder’s
continued employment with HoT Nevada or the Company or its subsidiaries, as
follows: (i) 33.4% upon the Committee’s certification of the attainment of the
EBITDA ROIC goals for the Tranche 1 RSUs; (ii) 33.3% on February 28, 2014; and
(iii) 33.3% on February 28, 2015.  On or before May 15, 2013, the Committee
shall meet to evaluate whether the EBITDA ROIC goals for the Tranche 1 RSUs have
been attained.

 

(b)                               Tranche 2 RSUs.  Up to 200,000 RSUs may be
earned based on the Company’s achievement of certain EBITDA ROIC goals for
fiscal 2014 as set forth on the schedule attached hereto as Exhibit A (“Tranche
2 RSUs”).  Earned Tranche 2 RSUs, if any, shall vest, subject to Holder’s
continued employment with HoT Nevada or the Company or its subsidiaries, as
follows: (i) 66.7% on upon the Committee’s certification of the attainment of
the EBITDA ROIC goals for the Tranche 2 RSUs; and (ii) 33.3% on February 28,
2015.  On or before May 15, 2014, the Committee shall meet to evaluate whether
the EBITDA ROIC goals for the Tranche 2 RSUs have been attained.

 

(c)                               Tranche 3 RSUs.  Up to 700,000 RSUs (less the
number of Tranche 1 RSUs and Tranche 2 RSUs previously earned, if any) may be
earned based on the Company’s achievement of either (i) certain EBITDA ROIC
goals for fiscal 2015, or (ii) the average EBITDA ROIC obtained by dividing
EBITDA ROIC for the sum of fiscal 2013, 2014 and 2015 by three (3), in either
case, as set forth on the schedule attached hereto as Exhibit A (“Tranche 3
RSUs”).  Earned Tranche 3 RSUs, if any, shall vest, 100% upon the Committee’s
certification of the attainment of the EBITDA ROIC goals for the Tranche 3 RSU;
provided Holder continues employment with HoT Nevada or the Company or its
subsidiaries through February 28, 2015.  On or before May 15, 2015, the
Committee shall meet to evaluate whether the EBITDA ROIC goals for the Tranche 3
RSUs have been attained.

 

(d)                               Holding Period.  In addition to the
performance and service conditions set forth in this Section 3, 33.3% of the
earned and vested Shares received in settlement of the RSUs, if any, shall be
subject to a holding period for six months following the end of the Employment
Period (as defined in the Employment Agreement); provided, however, that Holder
shall be entitled to satisfy applicable withholding taxes without regard to such
holding period either through the net settlement provisions described in
Section 12 hereof or as otherwise permitted under the Plan.

 

4.                                     Effect of Termination of Service; Effect
on Unvested RSUs.  Upon a Termination of Service for any reason prior to the
vesting of the RSUs, the Holder shall only be entitled to the Shares to the
extent provided in the Employment Agreement.

 

5.                                     Issuance of Shares; Certificates. If, and
at the time, the Holder’s RSUs vest under the terms of this Agreement or the
Employment Agreement, the Holder shall be issued a number of Shares equal to the
number of RSUs which have vested on such date, without payment therefore, as
full consideration for the vested RSUs.  Except as otherwise provided in
Section 14 of this Agreement, upon the vesting of the RSUs, certificates for
vested Shares shall be delivered to the Holder or his legal representative on
the last business day of the calendar quarter in which such vesting event occurs
or as soon thereafter as practicable (but not later than the last day of the
calendar year in which such RSUs vest).  No fractional Shares shall be issued
under this Agreement.

 

2

--------------------------------------------------------------------------------


 

6.                                     No Rights of a Shareholder. Until such
time as the RSUs vest and Shares are duly issued and transferred to Holder in
accordance with the terms of this Agreement, the Holder shall not have any of
the rights of a shareholder, including, without limitation, the right to vote
Shares and the right to receive dividends thereon.

 

7.                                     Nontransferability.  The RSUs shall not
be transferable by the Holder otherwise than by will or by the laws of descent
and distribution.  Notwithstanding anything to the contrary herein, the
Committee, in its sole discretion, shall have the authority to waive the
requirements of this Section 7 and Section 21 of the Plan or any part hereof or
thereof that is not required under the rules promulgated under any law, rule or
regulation applicable to the Company.

 

8.                                     Transfer of Shares.  Upon the vesting of
the RSUs and the delivery of vested Shares hereunder, such vested Shares or any
interest therein may be sold, assigned, pledged, hypothecated, encumbered, or
transferred or disposed of in any other manner, in whole or in part, only in
compliance with the terms, conditions and restrictions as set forth in the
governing instruments of the Company, applicable United States federal and state
securities laws or any other applicable laws or regulations and the terms and
conditions of this Agreement and the Plan.

 

9.                                     Effect of Change of Control. 
Notwithstanding the terms and conditions of the Plan, in the event there occurs
a Change in Control (as defined in the Employment Agreement) or a Change of
Control (as defined in the Plan) prior to vesting, the terms and conditions of
the Employment Agreement shall control and the Holder shall be entitled to the
Shares only to the extent provided in the Employment Agreement.

 

10.                              Lock Up Agreement.  The Holder agrees that upon
request of the Company or the underwriters managing any underwritten offering of
the Company’s securities, the Holder shall agree in writing that for a period of
time (not to exceed 180 days) from the effective date of any registration of
securities of the Company, the Holder will not sell, make any short sale of,
loan, grant any option for the purchase of, or otherwise dispose of any Shares
issued pursuant to the vesting and settlement of the RSUs, without the prior
written consent of the Company or such underwriters, as the case may be.

 

11.                              Expenses of Issuance of Shares.  The issuance
of stock certificates representing the Shares, in whole or in part, shall be
without charge to the Holder.  The Company shall pay, and indemnify the Holder
from and against any issuance, stamp or documentary taxes (other than transfer
taxes) or charges imposed by any governmental body, agency or official (other
than income taxes) or by reason of the issuance of Shares hereunder.

 

12.                              Net Settlement.  Notwithstanding the terms and
conditions of the Plan, the Holder shall be entitled to elect to satisfy
applicable withholding taxes (the “Applicable Withholding”) that arise in
connection with the RSUs by having cash or common shares withheld by the Company
or HoT Nevada from such awards that would have otherwise been received by
Holder; provided that (a) the election to so satisfy any Applicable Withholding
shall be subject to any terms and conditions that may be established by the
Committee pursuant to the terms and conditions of the Plan, and (b) Holder shall
not be entitled to so satisfy the Applicable Withholding to the extent such
election (i) would cause the Company or any of its subsidiaries to violate, or
cause any default or event of default under, that certain Credit Agreement dated
December 30, 2010, by and among Helen of Troy, L.P., the Company, and Bank of
America, N.A., as amended, restated and modified from time to time, or any other
credit agreement or arrangement for borrowed money of the Company or any of its
subsidiaries or (ii) in the good faith judgment of the Committee, would not be
in the best interests of the Company and its subsidiaries after considering the
liquidity, cash flows and financial condition of the Company and its
subsidiaries.  Subject to the terms and conditions of the immediately preceding
sentence, to the extent the Applicable Withholding is less than the sum of the
highest marginal federal and, if applicable, state income tax rate plus
applicable employment tax withholding (the “Maximum Withholding”), Holder shall
be entitled to remit a number of mature common shares of the Company to the
Company or HoT Nevada with a Fair Market Value, as of the business day
immediately preceding the date of settlement of the applicable RSUs, equal to
the Maximum Withholding less the Applicable Withholding.

 

13.                              Clawback Policy.  The Award granted pursuant to
this Agreement shall be subject to (a) Section 304 of the Sarbanes Oxley Act of
2002 and (b) to the extent required under the rules and/or regulations issued
pursuant to the Dodd-Frank Act of 2010, any clawback policy adopted by the
Company pursuant to such rules and/or regulations.

 

3

--------------------------------------------------------------------------------


 

14.                              Timing of Payments and Compliance with Deferred
Compensation Rules.  Notwithstanding any other provision of the Plan or
Agreement, if pursuant to the terms of the Employment Agreement the Holder
becomes entitled to a delivery of the Shares underlying his RSUs by reason of
his “separation from service” (as determined in accordance with Code
Section 409A) at a time when the Holder is a “specified employee,” then to the
extent necessary to avoid a prohibited distribution under Code
Section 409A(a)(2), the delivery of such Shares will be delayed until the
earlier of the first day of the seventh month following the Holder’s separation
from service or the date of the participant’s death.

 

15.                              References. References herein to rights and
obligations of the Holder shall apply, where appropriate, to the Holder’s legal
representative or estate without regard to whether specific reference to such
legal representative or estate is contained in a particular provision of this
Agreement.

 

16.                              Notices.  Any notice required or permitted to
be given under this Agreement shall be in writing and shall be deemed to have
been given (a) when delivered if delivered in person, (b) three days after being
sent by registered or certified mail, return receipt requested, postage prepaid,
(c) one day after being sent for next business day delivery, fees prepaid, via a
reputable nationwide overnight courier service, (d) on the date of confirmation
of receipt of transmission by facsimile or (e) on the date of the notice being
sent by e-mail at the e-mail address in the records of the Company, in each case
to the intended recipient as set forth below (or to such other address,
facsimile number, email address or individual as a party may designate by notice
to the other parties):

 

If to the Company:

 

Helen of Troy Limited

One Helen of Troy Plaza

El Paso, TX 79912

Attn.: General Counsel

 

If to the Holder:

 

Gerald J. Rubin

c/o Helen of Troy L.P.

One Helen of Troy Plaza

El Paso, TX 79912

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

17.                              Governing Law.  This Agreement and all claims
or disputes arising hereunder or related to this Agreement, the transactions
contemplated hereby or the conduct of any person in connection herewith shall be
governed by and construed in accordance with the laws of the State of Texas
applicable to contracts made and to be performed in the State of Texas without
regard to conflict of laws principles.

 

18.                              Code 409A and Code 457A.  This Agreement and
the benefits provided hereunder are intended to comply, to the extent
applicable, with Code Section 409A and the Treasury Regulations and other
guidance promulgated or issued thereunder or Code Section 457A and the Treasury
Regulations and other guidance promulgated or issued thereunder (the “Deferred
Compensation Rules”), and the provisions of this Agreement shall be interpreted
and construed consistent with this intent.  If Holder, the Company or HoT Nevada
believes, that the Agreement does not so comply with the Deferred Compensation
Rules, it shall promptly advise the others and shall negotiate reasonably and in
good faith to amend the terms of the Agreement such that it complies with the
Deferred Compensation Rules, as applicable, (with the most limited possible
economic effect on the Holder, the Company and HoT Nevada).  Notwithstanding the
foregoing, in the event the Agreement is found not to comply with the Deferred
Compensation Rules, neither the Company nor HoT Nevada shall be required to
assume any increased economic burden in connection therewith.

 

4

--------------------------------------------------------------------------------


 

19.                              Entire Agreement.  This Agreement, the
Employment Agreement and the Plan constitute the entire agreement among the
parties relating to the subject matter hereof, and any previous agreement or
understanding among the parties with respect thereto is superseded by this
Agreement, the Employment Agreement and the Plan.

 

20.                              Counterparts.  This Agreement may be executed
in two counterparts, each of which shall constitute one and the same instrument.

 

21.                              Conflict.  To the extent the provisions of this
Agreement conflict with the terms and conditions of the Employment Agreement
(including regarding the effect, if any, on the RSUs of a Change in Control (as
defined in the Employment Agreement) or any analogous term or otherwise and/or
termination of Holder’s employment with HoT Nevada for any reason), the terms
and conditions of the Employment Agreement shall control.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the Date
of Grant.

 

 

HELEN OF TROY LIMITED

 

 

 

 

By:

/s/ Gary B. Abromovitz

 

 

 

 

 

 

Name:

Gary B.Abromovitz

 

 

 

 

 

 

Title:

Deputy Chairman

 

 

 

 

 

 

 

 

 

 

HOLDER

 

 

 

 

 

 

/s/ Gerald J. Rubin

 

 

GERALD J. RUBIN

 

 

5

--------------------------------------------------------------------------------